Consent of Independent Registered Public Accounting Firm We hereby consent to the use in this Post-Effective Amendment No. 180 to the registration statement on Form N-1A (File No. 333-515) (“Registration Statement”) of our report dated October 14, 2013, relating to the financial statements and financial highlights of the Putnam Retirement Income Fund Lifestyle 2, a series of the Putnam Funds Trust, which appear in such Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Auditor and Financial Statements" in such Registration Statement. /s/ PricewaterhouseCoopers Boston, Massachusetts December 23, 2013
